LEVY, Judge
(dissenting).
I respectfully dissent. Although I agree with the majority’s recitation of the law, I do not agree with the application of that law to the facts in this case.
Specifically, referring to the depositions taken by the appellant/plaintiff, the trial court stated “I have no question, no doubt, that you had to do it”. Once the trial court made the foregoing finding of necessity regarding the depositions in question, it thereafter was an abuse of discretion for the trial court to deny appellant’s request to tax the costs of those depositions. Accordingly, I would reverse the order under review.